Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;
JOLT INITIATIVE;

LEAGUE OF WOMEN VOTERS
OF TEXAS; and TEXAS STATE
CONFERENCE OF NAACP UNITS

Plaintiffs,

v. Case No. 3:19-cv-0004l
DAVID WHITLEY, Texas Secretary of State,
in his official capacity; KEITH INGRAM,
Texas Director of Elections, in his official
capacity: CHERYL JOHNSON, Voter
Registrar for Galveston County, in her official
capacity; PAMELA OHLENDORF, Elections
Administrator for Caldwell County, in her
official capacity; KIRSTEN SPIES, Tax
Assessor and Voter Registrar for Blanco
County, in her official capacity; TERRI
HEFNER, Elections Administrator for Fayette
County, in her official capacity;

BETH ROTHERMEL, County Clerk

and Voter Registrar for Washington County,
in her official capacity.

Defendants.

\/\/\./\./\./\/\/\/\/\/\/\./\/\/\./\/\/\./\_/\/\_/\/\_/\_/\/\-/V

 

DECLARATION OF HILLIARD DREW GALLOWAY

 

My name is Hilliard Drew Galloway. I am over the age of 18 and capable of
making this declaration The facts stated herein are within my personal knowledge

l. l am the Executive Director of the MOVE Texas Civic Fund (“MOVE”).

Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 2 of 6

. MOVE is a non-profit organization with its main offices in San Antonio,
Texas.

. MOVE is a grassroots nonpartisan organization that builds power in
underrepresented youth communities through civic education, leadership
development, and issue advocacy.

. MOVE conducts voter registration drives in multiple counties across Texas.

. Our voter registration drives include registering newly naturalized citizens at
naturalization ceremonies across the state.

6. At these naturalization ceremonies, paid MOVE employees and MOVE

volunteers offer new citizens their first opportunity to register to vote.

7. Registering newly naturalized citizens fits within MOVE’s core mission, and

having these newly naturalized and registered citizens be forced to face

burdens and potential de-registration defeats the purpose of MOVE having
expended resources to register them in the first place.

8. When I, and rest of the MOVE team, first heard about the Secretary of

State’s Advisory, we immediately knew that this was an issue that impacted

our organization and our mission, and we began spending time

understanding what the Advisory entailed and what actions different

counties might be taking in response to the Advisory.

Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 3 of 6

9. The MOVE communications team has had to divert its attention away from
its other activities in order to focus on responding to the Secretary of State’s
actions. This includes using social media and communicating with our press
contacts to help ensure the public has accurate information about the
Advisory and how counties are responding to the Advisory. MOVE spent
time coordinating with several other non-profit organizations to issue letters
to the Secretary of State demanding that the Advisories be rescinded and
asking for more information on the origin of the advisories.

lO.With several special elections for Texas legislative seats currently
happening, and with the Texas Legislature in session, having to respond to
the Secretary’s actions has taken away significant time and focus that the
communications team could have been spent bolstering get-out-the-vote
efforts or advocating for issues that are being considered at the legislature

ll. MOVE is continuing to monitor the Secretary of State’s actions and the
counties’ actions so that we can update the public and our constituencies
with accurate information This is time that MOVE would otherwise be
spending organizing civic engagement opportunities, such as hosting
nonpartisan candidate forums and registering voters, and monitoring the

Texas Legislature.

Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 4 of 6

12. The MOVE team has begun preparing to distribute accurate voter
registration information to its core demographics in order to clear up any
confusion that has been created by the Secretary of State’s Advisory. This
specifically includes distributing information to communities where there
are large numbers of naturalized citizens.

13. Since the Advisory was issued, we have received numerous phone calls and
social media messages from individuals who are concerned that they might
be on the list. We have to spend time responding to each of these individuals
and detailing who the list potentially affects and what might happen if they
are on the list. Because the lists have not been released to organizations, we
have no way of determining if the individuals actually have been targeted

14. The fallout from the Secretary of State’s Advisory has cost MOVE
employees many hours of their already thinly stretched time.

15. As we encounter any naturalized citizen registered voters in our normal
course of activities who might have been affected by the Secretary of State
or county registrars’ actions, we have to counsel that voter on what steps
may be necessary to remain registered, and, if needed, will have to re-
register that voter.

16. We are concerned that these naturalized citizen registered voters will be

turned off from civic engagement due to their negative experience with this

Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 5 of 6

Advisory and the notices that have been sent out based on it, and we will
have to spend time and resources ensuring that these registered voters
continue to be civically engaged

l7.We are currently spending time formulating how we will respond if the
Advisory is not withdrawn. If it is not withdrawn, our organization will need
to expend considerable resources identifying which communities were most
affected by the lists and attempting to gain access to the list to identify
individuals whose registrations are in danger of being cancelled.

18. If we are able to obtain the information of individuals on the list, we will
cross-reference it with the internal list of voters that we have registered,
including those we registered at naturalization ceremonies, and We will
begin taking steps, including direct outreach, to ensure that the voters we
helped register remain registered or are re-registered if necessary.

l9. This is a particularly busy time for MOVE because there are a number of
elections that are happening right now or are about to happen.

20. There is a special election for Texas House District 125. The HD 125
election is happening here in San Antonio, which is our home base. We have
been actively registering and educating voters about the election. We co-
hosted a nonpartisan candidate forum for the race. Because there are many

individuals running for the office, we expect there to be a runoff election,

Case 3:19-cV-OOO41 Document 10-2 Filed in TXSD on 02/06/19 Page 6 of 6

which means that we will be continuing our focused efforts on this election
well into March.

21. In May there are municipal elections here in San Antonio as well as school
board races in Hays County which we will be heavily involved in_
including registering voters, getting out the vote, and educating voters on the
issues, likely including hosting more candidate forums. We also would like
to be involved in the Dallas County May municipal elections, but this
entirely depends on us having the institutional resources to do so.

22. Any time and money that we spend identifying and assisting voters who are
or may be on the purge lists_either by helping them understand the issues,
gather required documentation, or, if necessary, re-register_or otherwise
responding to the Advisory, will be time and money that we would have
spent registering new voters, educating voters on the issues, and helping

registered voters successfully get to the polls and cast their ballots.

This Declaration is made pursuant to 28 U.S.C. § 1746. 1 declare under penalty of

perjury that the foregoing is true and correct.

oth ,,,,,,,,,,,,,,,,,,,,,,,,,,,,

Hi'l liaid] Dre Ga oway
M VE Te as Civic Fund Executive Director

